Citation Nr: 1712464	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a lumbar spine disability and assigned a noncompensable rating, effective January 17, 2007.  

In the November 2011 rating decision, the RO increased the rating for the Veteran's lumbar spine disability to 20 percent, effective January 18, 2007.  

This matter was before the Board in September 2012 and was remanded to the RO for further evidentiary development which included providing the Veteran with a VA examination and readjudicating the claim.  As detailed below, the Veteran was given a VA examination on July 31, 2015.  Thereafter, the RO readjudicated the claims in the March 2016 supplemental statement of the case.  

Thereafter in a March 2016 rating decision, the RO increased the rating for the lumbar spine disability to 40 percent effective January 18, 2007.  

The Board acknowledges that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded by the Board in the September 2012 decision.  In the March 2016 rating decision, the RO also granted entitlement to TDIU, effective November 2, 2012.  The Board has also considered whether a TDIU is warranted prior to November 2012, however, a review of the claims file reveals that the effective date assigned was based on the Veteran's report of his last day of employment.  Therefore, the Board finds that this is a complete grant of benefits and the issue of entitlement to a TDIU is no longer before the Board.  


FINDING OF FACT

The Veteran's back disability has manifested by forward flexion to 30 degrees or less without ankylosis or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for initial rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§3.159, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2016).  


REASONS AND BASIS FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by the letters sent in January 2007 and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The claim on appeal stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.   

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in February 2009, November 2011, and July 2015.  These VA examinations, in total, are adequate for the purposes of the instant matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As directed in the September 2012 remand directives, VA records were obtained and an additional VA examination was provided in July 2015.  The Board finds that there has been substantial compliance with the previous remand directives with regards to the issue adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271(1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the appeal.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In the case of an initial ratings, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  See Fenderson v. West, 12 Vet. App. 119, 121 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43-44 (2011) (stating that although pain may cause functional loss, pain itself does not constitute functional loss).  

The Veteran's service connected lumbar spine disability has been assigned a 
40 percent rating under Diagnostic Code 5237 for lumbosacral strain.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

Factual Background

Turning to the evidence of record, the Veteran underwent a VA examination in February 2009.  At that time, the Veteran reported that he had constant, sharp pain and numbness which radiated down his right leg in addition to weekly flare-ups,  which reportedly last 15 to 20 minutes.  See VA Examination, p.1, received 02/18/2009.  The VA examiner noted that the Veteran walked without a limp and appeared to be in no great pain.  Id. at 2.  Symptoms attributable to the condition at this time were severe pain after standing and walking, numbness and flare-ups.  Id.  Additionally, the Veteran also indicated that he was taking naproxen and muscle relaxants for relief and received two epidural injections at a pain clinic.  Id. at 1.  The x-rays of the lumbosacral spine revealed some diminution of height of the disk space at the L4-L5 level and further at the L5-S1 level.  Id. at 2.  

The Veteran had range of motion testing which revealed forward flexion of 
90 degrees, extension of 30 degrees, right lateral bending of 32 degrees, left lateral bending of 30 degrees, right lateral rotation of 60 degrees, and left lateral rotation of 50 degrees.  Id. at 2.  Examiner noted that there was some diminution of sensation in the S1 root on the right, however after repetitive motion, there appeared to be no increased loss of motion due to pain, fatigue, weakness, lack or endurance, or incoordination.  Id.  There were no additional neurological abnormalities noted.  

The Veteran was provided with another VA examination in November 2011.  During the examination, the Veteran reported that he had constant tingling and tightening of the lower back.  See VA Examination, p.2, received 11/12/2011.  The examiner also noted that the Veteran reported no flare-ups that impacted the lumbar spine.  The VA examiner also noted that the Veteran did not use any assistive devices.  Id. at 9.  

At that time, range of motion testing revealed forward flexion of 45 degrees with objective evidence of pain at 45 degrees, extension of 15 degrees with evidence of pain at 15 degrees,  right lateral flexion of 25 degrees with no objective evidence of pain, left lateral flexion of 20 degrees with evidence of pain at 20 degrees, and right and left lateral rotation of 25 degrees with evidence of pain at 25 degrees for left lateral rotation and no evidence of pain at right lateral rotation.  Id. at 4.  The Veteran was able to perform repetitive-use testing with 3 repetitions and it was noted that he had no additional limitation in ROM.  However, functional loss was noted with contributing factors including less movement than normal, weakened movement, incoordination, and pain on movement.  There were no neurologic abnormalities and no additional limitation in range of motion of the spine noted.  

The Veteran was afforded a VA examination in July 2015 where the Veteran reported that his disability had worsened since the last VA examination as he has constant tightness in his lower back and feels pain with motion.  See C&P Exam, p.2, received 07/31/2015.  The Veteran also reported feeling spasms if he sits for longer than 30 minutes, intermittent pain in both legs, inability to walk more than a block at a time, and inability to lift heavy objects.  Id.  Flare-ups were noted if the Veteran over-exerts himself.  In such cases, the Veteran will need to severely limit his activity for 2-3 days.  It was noted that the flare-ups occur about once a month.  The report reflects that it was not conducted during a flare-up, and it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.

The examiner noted that the Veteran had abnormal initial range of motion as the Veteran was unable to turn around or bend to touch the ground.  Id. at 2-3.  At the time, range of motion testing revealed forward flexion of 30 degrees, extension of 
5 degrees, right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right and left lateral rotation of 20 degrees with evidence of pain, and pain with weight bearing.  Id.  The examiner also noted that the Veteran was able to perform repetitive use testing with at least three repetitions and reported no additional loss of range of motion after three repetitions and has guarding of the lumbar spine.  Id. at 3-4.  The examiner noted mild radiculopathy at the left and lower right extremities with paresthesias and numbness.  The Veteran had moderate intermitted pain (usually dull) of each lower extremity.  There were no additional neurological abnormalities noted at the time.  Id. at 7.  There was also no finding of anklyosis of the spine.  Id. at 7.  Additionally, it was noted that the Veteran did not have intervertebral disc syndrome (IVDS).  He used a cane occasionally.

Additionally private medical records from December 2008 and June 2015 show that the Veteran obtained relief from flare ups after being placed on lumbar epidural injections.  See Medical Records-Private, p. 12, received 06/26/2015, see also Medical Treatment Record-Non Government Facility, p. 1-2, received 12/12/2008.  A March 2010 record noted that the Veteran's lumbar spine motion was reduced 
50 percent with pain.

VA records from January 2014 through June 2016 show that the Veteran obtained pain relief after undergoing physical therapy.  See Medical Treatment Record- Government Facility, p.1, received 09/28/2011.  

Analysis

After a review of the evidence, the Board finds that an initial rating in excess of 
40 percent is not warranted for any portion of the rating period on appeal.  In so finding, the Board notes that there is no evidence of record indicating that the Veteran had unfavorable ankylosis of the entire spine or ankylosis of the entire thoracolumbar spine.  In fact, the Veteran's thoracolumbar spine flexion is limited to, at worst, 30 degrees of motion.  See C&P Exam, p 2, received 07/31/2015.  Additionally, the July 2015 VA examiner specifically examined for and did not record evidence of ankylosis.  Therefore, the Board finds that a higher disability rating is not warranted.  38 C.F.R. 4.71a, Diagnostic Codes 5237.  

The Board has considered additional limitation of function per 38 C.F.R. §§4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran complained of sharp pain and numbness.  See VA Examination, p. 1, received 02/18/2009.  Additionally, the Veteran also reported that if he overexerts himself, his activity will be extremely limited for two or three days due to back pain.  See C&P Exam, p.2, received 07/31/2015.  Although the Board acknowledges the Veteran's statements and finds that he is competent to report observable symptoms, the objective evidence of record does not show any additional functional limitation that would more nearly approximate the requirements of the next higher rating.  See VA Examination, p.10, received 11/16/2011.  

The Board also considered the July 2015 examiner's opinion which indicated that the examiner could not expressly identify, in degrees of lost motion, any additional functional loss due to pain, fatigue, weakness, and lack of endurance limited functional ability with repeated use over a period of time without speculation.  The Board acknowledges the Veteran's reports of flare-ups as noted in the VA examination from February 2009 and July 2015.  See VA Examination, p.1, received 02/18/2009, see also VA Examination, p.2, received 07/13/2015.  While there is no finding of limitation of motion flare-ups, given that the next higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), such information would not have enabled a higher evaluation here.  Thus, the absence of such a finding in the examination report does not prejudice the Veteran here.  The same line of reasoning applies to any deficiencies in that any examination reports during the appeal period as it relates to Correia v. McDonald, 28 Vet. App. 158 (2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight-bearing findings.  In this regard, the Board finds that any deficiency is harmless because in order to obtain an initial rating higher than 40 percent the evidence would need to show a form of ankylosis, which by definition in Note (5) below, is when the spine is fixed in flexion or extension.   

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code based on the medical findings of record.  See 38 C.F.R. § 4.115(b).  Specifically, the Board observes that the Veteran was not diagnosed with IVDS and there were no incapacitating episodes noted, thus a higher rating is not warranted under the criteria for IVDS.  38 C.F.R. § 4.71(a), Diagnostic Code 5243.  The Board acknowledges the Veteran's contention on his June 2009 substantive appeal that he should be alternatively rating via Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board requested such information the 2012 remand.  The July 2015 examiner recorded the Veteran's neurological findings in the associated report, noted no other neurological abnormalities, and found no IDVS.  The Board finds this to be competent and probative evidence that the Veteran does not have IDVS.  In weighing this evidence against the pertinent medical and lay evidence, the Board give this opinion substantial weight as the examiner was physician, performed a physical examination of the Veteran, and showed knowledge of the pertinent medical history of the Veteran's service-connected low back disability.  

The Board has further considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  The December 2011 rating decision granted service connection for right, lower extremity radiculopathy associated with the service-connected low back strain and nerve root irritation of the left lower extremity also associated with low back strain, and assigned an initial 
10 percent rating for each, effective January 18, 2007.  The Veteran did not file a notice of disagreement with the initial ratings or effective date assigned.  Additionally, as noted on the July 2015 VA examination report, there have been no other findings of any other neurological abnormalities (such as bowel or bladder issues).  As such, a separate evaluation for additional, related neurological disability is not warranted at this time.  

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Here, manifestations of the Veteran's lumbar spine disability, to include signs and symptoms such as pain and reduced range of motion, are contemplated by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.


ORDER

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



